determination on a habitual criminal allegation, see O'Neill v. State, 123
                Nev. 9, 16, 153 P.3d 38, 43 (2007), and his sentence was within the
                statutory range permitted by NRS 207.010(1)(b)(3). To the extent that
                appellant raised claims of ineffective assistance of counsel, these claims
                fell outside the narrow scope of claims permissible in a motion to correct
                an illegal sentence.   See Edwards, 112 Nev. at 708, 918 P.2d at 324.
                Therefore, without considering the merits of the claims that were outside
                the scope permitted, we conclude that the district court did not err in
                denying the motion. Accordingly, we
                             ORDER the judgment of the district court AF'FIRMED. 2




                                                                                 j,
                                                  Hardesty



                                                  Douglas
                                                          ideri;                 J.



                                                                                 J.




                      2 We  have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.




SUPREME COURT
       OF
     NEVADA
                                                      2
RR 1947A    e
                 cc: Hon. Robert W. Lane, District Judge
                      Gregory Allen Hatfield
                      Nye County District Attorney
                      Attorney General/Carson City
                      Nye County Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A    e